UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7438


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE JUNIOR MCCAIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (4:05-cr-00011-jlk-1; 7:07-cv-00301-jlk-mfu)


Submitted:    December 15, 2009            Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Junior McCain, Appellant Pro Se. Charlene Day, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie        Junior       McCain       seeks       to    appeal      the      district

court’s      order     denying       his    Fed.       R.       Civ.    P.    60(b)     motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                                      The order is

not    appealable       unless       a     circuit      justice          or     judge     issues   a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,        369        F.3d       363,        369        (4th     Cir.    2004).

A certificate          of     appealability            will        not        issue     absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)          (2006).            A    prisoner       satisfies        this

standard      by    demonstrating          that       reasonable         jurists        would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently               reviewed       the     record   and

conclude       that    McCain        has    not        made       the    requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3